Citation Nr: 0903313	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  07-18 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for diabetes 
mellitus, and, if so, whether the veteran is entitled to 
service connection for diabetes mellitus.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran had active service from August 1987 to November 
1988.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a November 2006 rating 
decision of the Jackson, Mississippi Regional Office (RO) of 
the Department of Veterans Affairs (VA), which denied the 
veteran's request to reopen the claim.

The claim of entitlement to service connection for diabetes 
mellitus, on the merits, is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  June 2002 and August 2002 rating decisions which denied 
service connection for diabetes mellitus are final because 
the period for timely appeal has expired.

2.  The veteran's testimony that he told VA providers during 
October 1989 inpatient treatment that he was taking Micronase 
was not previously of record, is material, as the veteran is 
competent to state what medications he advised his providers 
he was taking, and relates to an unestablished fact necessary 
to substantiate the claim of service connection for diabetes.


CONCLUSION OF LAW

New and material evidence having been presented subsequent to 
the June 2002 and August 2002 denials of entitlement to 
service connection for diabetes, the claim is reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he has submitted new and material 
evidence to reopen his claim for service connection for 
diabetes.  

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As the determination to grant the veteran's 
request is favorable to the veteran's claim, no further 
discussion of the duty to assist the veteran as to the claim 
to reopen is required.

Analysis of request to reopen

Because the veteran did not submit a Notice of Disagreement 
(NOD) following the notices of the June 2002 and August 2002 
rating decisions, the unfavorable determination in those 
decisions became final, based on the evidence then of record.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302(a), 20.1103.  However, if new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, the Secretary shall reopen the claim and 
review the former disposition.  38 U.S.C.A. § 5108 (2002); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not previously submitted to agency decision makers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156 (2007).

For the purpose of determining whether a case should be 
reopened, the credibility of the evidence added to the record 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

Whether new and material evidence is submitted is a 
jurisdictional test.  If such evidence is not submitted, then 
the claim cannot be reopened, and is not subject to the 
Board's jurisdiction.  38 U.S.C.A. §§ 5108, 7104(b); Barnett 
v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  Therefore, 
although the RO has determined that new and material evidence 
has been presented, the Board must independently review the 
evidence to determine whether it has jurisdiction.  Id.

In this case, at the time of the final 2002 rating decisions, 
the evidence of record included service treatment records, a 
statement from a physician about a telephone conversation 
with the veteran in May 1988, records of private psychiatric 
treatment dated in September 1988, the report of VA 
examination conducted in 1989, VA outpatient treatment 
records dated in 1989 and 1990, records of VA inpatient 
treatment in June 1990, statements from the veteran 
indicating he wished to seek service connection for diabetes 
mellitus, private clinical records from 1993 and thereafter, 
a statement from a pharmacist, and statements from family 
members.

Since that rating decision, current VA clinical records, but 
no additional VA records during the period proximate to the 
veteran's service discharge, have been obtained.  The veteran 
has submitted duplicates of prior evidence, and additional 
statement from a pharmacist, and a statement from a family 
member who was a physician.  Some evidence is duplicative, 
because it was considered at the time of the final 2002 
rating decisions.  Other additional evidence is cumulative, 
providing the same contentions or factual allegations 
previously submitted, but described or submitted by different 
individuals.

At his July 2008 Videoconference hearing, the veteran 
testified that he had told his VA providers, during 
hospitalization in October 1989, that he was taking 
Micronase.  He testified that he did not tell VA providers in 
1990 that he was taking Micronase because the 1989 providers 
did not indicate that the fact was important, and he so did 
not mention it again when he was rehospitalized in 1990.  The 
records of the October 1989 VA hospitalization are not 
associated with the claims file.  In fact, the 1990 VA 
inpatient records include a notation that the records of the 
1989 hospitalization were not available, the Board is unable 
to find any evidence that those records have been requested 
or obtained since 1990.  Because these records are not 
available, the Board cannot review the veteran's new 
testimony as to the matter of credibility.  In any event, the 
veteran's new factual allegations must be accepted as 
credible for purposes of determining whether to reopen the 
claim.  Justus, supra.  

The veteran's testimony that he advised VA providers of his 
use of Micronase in October 1989 is new, in that he has not 
previously indicated that these VA clinical records would 
support his claim.  The evidence is material, that is, 
relevant and probative to an unestablished fact, whether the 
veteran manifested diabetes mellitus within one year 
following his service discharge.  The veteran is competent to 
testify that he was taking Micronase, since a lay individual 
is able to observe the name of a prescribed medication.  The 
evidence of record establishes that Micronase is used to 
treat diabetes mellitus, since current records, that is, 
records obtained since the last final decision of record, 
establish that his health care providers have prescribed 
Micronase for the veteran's diabetes mellitus.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The veteran's 
testimony meets the definition of new and material evidence, 
and the claim is reopened.  

As noted in the Remand appended to this decision, there are 
outstanding VA clinical records identified by the veteran 
which may be relevant and which have not been obtained.  
Therefore, it is the Board's opinion that further development 
of the claim is required before the reopened claim may be 
addressed on the merits.


ORDER

New and material evidence having been received to reopen a 
claim of entitlement to service connection for diabetes 
mellitus, that claim is reopened; the appeal is granted to 
this extent only.


REMAND

The veteran has alleged that he had elevations of his blood 
sugar chronically and continuously, although intermittently, 
beginning shortly before his service discharge and following 
his service discharge, including during the year immediately 
following his service discharge.  VA clinical records for an 
inpatient hospitalization in October 1989 have not been 
located.  As attempt to obtain those records should be 
conducted.  Then, if additional medical evidence or opinion 
is required, such evidence should be developed and the claim 
should be readjudicated.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with notice of VA's 
duties to notify him and assist him in the 
development of the reopened claim for service 
connection for diabetes mellitus.  Provide 
examples of the types of medical and lay 
evidence that the veteran may submit (or ask 
the Secretary to obtain) that are relevant to 
establishing entitlement to service 
connection, including physical examinations 
for education purposes, student health 
records, employer statements, employment 
medical examinations, insurance examination 
reports, and the like.  

2.  Ask the veteran whether his 1989 inpatient 
hospitalization, like the June 1990 
hospitalization, was at the Shreveport, 
Louisiana, VA Medical Center, or was at a 
different facility.  Request any and all 
records of the veteran's inpatient VA clinical 
care for any disorder in 1989.  

Request the veteran's original VA outpatient 
clinical records for the period from November 
1988 to November 1989, regardless of location 
of the VAMC providing treatment.  Specify that 
handwritten records and any records preserved 
in any medium, to include microfiche, are 
requested.  Ask for inpatient and outpatient 
clinical records, especially records for the 
period from 1988 to November 1989.  Request 
that, if a search is conducted but no records 
are located, a written statement describing 
the records sought and the unavailability of 
the records be provided.  

3.  Afford the veteran VA examination.  The 
claims folder and a copy of this Remand must 
be sent to the examiner for review.  The 
examiner should review the service treatment 
records (which show that the veteran declined 
separation physical examination), 1988 private 
psychiatric records, the report of February 
1989 VA examination, 1989 outpatient treatment 
records, including a November 1989 outpatient 
record reflecting that the veteran had blood 
glucose level elevated to 187 and 191 in 
October 1989), October 1989 VA inpatient 
records, if located, and other relevant 
documents of record.  The examiner should 
summarize the medical history  

The examiner is requested to render an opinion 
as to whether it is as likely as not that 
diabetes mellitus was present during the 
veteran's service or was present to a 
compensable degree, at least as likely as not, 
within one year following the veteran's 
discharge in late November 1989.  All opinions 
expressed must be supported by complete 
rationale.

The medical basis for all opinions expressed 
should be discussed for the record. It would 
be helpful if the examiner, in expressing his 
or her opinion, would use the language 
"likely," "unlikely" or "at least as likely as 
not." The term "at least as likely as not" 
does not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided that 
it is as medically sound to find in favor of 
causation as it is to find against causation.

4.  Upon completion of all requested 
development, the claim on appeal should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative, if he obtains one, should be 
provided with a supplemental statement of the 
case.  An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome in this case. The veteran need take no action unless 
otherwise notified. The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


